      Case 3:18-cr-00088-CWR-LRA Document 28 Filed 02/21/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

 UNITED STATES OF AMERICA                             No: 3:18-cr-88

         v.                                           Carlton W. Reeves, District Judge

 ARTHUR LAMAR ADAMS




                                       STATUS REPORT

       Alysson Mills, undersigned, in her capacity as court-appointed Special Master, respectfully

requests that the Court suspend the deadline for her to file a proposed order of restitution, and

states as follows:

                                                 1.

       Arthur Lamar Adams, through his company Madison Timber Properties, LLC, operated a

Ponzi scheme that defrauded hundreds of investors. On May 9, 2018, Adams pleaded guilty to the

federal crime of wire fraud.

                                                 2.

       On June 22, 2018, this Court appointed the undersigned the receiver for Adams and

Madison Timber in the separate civil action styled Securities & Exchange Commission vs. Adams,

et al., No. 3:18-cv-00252 (S.D. Miss). As receiver, the undersigned’s job is to recover money and

assets for the benefit of defrauded investors.

                                                 3.

       On October 30, 2018, this Court sentenced Adams to a term of imprisonment of 235

months. The Court and parties deferred the determination of appropriate restitution at that time.
       Case 3:18-cr-00088-CWR-LRA Document 28 Filed 02/21/19 Page 2 of 4



                                                  4.

        On November 26, 2018, on the motion of the United States Attorney’s Office, this Court

appointed the undersigned Special Master pursuant to 18 U.S.C. § 3664(d)(6) and instructed her

to, among other things, “fashion a proposed restitution order and recommend findings to the Court

on the following issues”:

        (a) which entities and individuals are properly considered “victims” pursuant to 18
        U.S.C. § 3663A(a)(2); (b) the proper amount of restitution owed to each victim
        pursuant to 18 U.S.C. §§ 3664A(b) and 3664(e); and (c) an appropriate payment
        schedule pursuant to, among other sections, 18 U.S.C. § 3664(i); as well as other
        issues that may arise under 18 U.S.C. §§ 3663, 3663A, or 3664, and as may be
        ordered by the Court.


                                                  5.

        18 U.S.C. § 3664(d)(5) states that “the court shall set a date for the final determination of

the victim’s losses, not to exceed 90 days after sentencing.” However, “a sentencing court that

misses the 90–day deadline nonetheless retains the power to order restitution—at least where, as

here, the sentencing court made clear prior to the deadline’s expiration that it would order

restitution, leaving open (for more than 90 days) only the amount.” Dolan v. United States, 560

U.S. 605, 608 (2010).

                                                  6.

        Ninety days from Adams’s sentencing on October 30, 2018, was January 28, 2019. That

deadline was not practicable, unfortunately. Because all the information needed to determine the

requisite restitution amount was yet unavailable, the Court suspended the deadline to file a

proposed order of restitution, requiring instead that the undersigned notify the Court by public

filing every 60 days, alongside the filing of her receiver’s reports in the separate civil action styled
       Case 3:18-cr-00088-CWR-LRA Document 28 Filed 02/21/19 Page 3 of 4



Securities & Exchange Commission vs. Adams, et al., No. 3:18-cv-00252 (S.D. Miss), of the status

of her ability to file a proposed order of restitution.

                                                   7.

        Consistent with the Court’s order, the undersigned hereby notifies the Court that all the

information needed to determine the requisite restitution amount is yet unavailable. Although

certain relevant calculations can be made, they are insufficient to recommend findings on the issues

identified in the Court’s order.

                                                   8.

        The undersigned reiterates that she does not wish to unnecessarily delay the entry of a

restitution order. Under the circumstances, delay is inevitable. For what it is worth, the delay is

not prejudicial, given that the ability to pay restitution depends in the first instance on the

undersigned’s recovery of money and assets for the benefit of defrauded investors in her separate

capacity as receiver.

                                                   9.

        The undersigned will continue to advise the Court and the public of her progress, primarily

through the filing of her receiver’s reports in the separate civil action styled Securities & Exchange

Commission vs. Adams, et al., No. 3:18-cv-00252 (S.D. Miss).
      Case 3:18-cr-00088-CWR-LRA Document 28 Filed 02/21/19 Page 4 of 4



                                      Respectfully submitted,
                                       /s/ Alysson Mills
                                       FISHMAN HAYGOOD, LLP
                                       201 St. Charles Avenue, Suite 4600
                                       New Orleans, Louisiana 70170
                                       Tel: 504-586-5253
                                       Fax: 504-586-5250
                                       amills@fishmanhaygood.com
                                       Special Master




                                 CERTIFICATE OF SERVICE

       I certify that I electronically filed the foregoing with the Clerk of Court using the ECF

system which sent notification of filing to all counsel of record.



       Date: February 21, 2019                        /s/ Alysson Mills
